Citation Nr: 1741815	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for drug use, to include as secondary to claimed psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar strain with degenerative disc disease; and/or claimed psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In decisions dated in August 2013 and December 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  The Board notes that additional VA treatment records dated from May 2016 to July 2017 were associated with the claims file after the January 2017 statement of the case.  However, the AOJ will have the opportunity to review these records upon remand.

REMAND

The December 2015 Board remand directed the AOJ to schedule the Veteran for a VA examination and obtain a medical opinion related to his service connection claim for a psychiatric disorder.  During a subsequent December 2015 VA examination, the examiner stated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-V criteria.  The only documented diagnosis was severe alcohol use disorder.  However, the DSM-IV rather than the DSM-V criteria are applicable in this case, as the Veteran's appeal was certified to the Board in March 2013.  See 80 Fed. Reg. 14308-01 (March 19, 2015).  In addition the examiner did not address the diagnoses of anxiety disorder not otherwise specified (NOS) and depression that the Veteran received during the appeal period.  See July 2013 VA treatment record; October 2013 VA treatment record; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that a remand is required to obtain an adequate medical opinion that complies with the prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In response to the December 2015 remand, the Veteran was also provided with an April 2016 VA examination and medical opinion in connection with his service connection claim for erectile dysfunction.  In the diagnosis section of the examination report, the examiner marked "No" in response to the question regarding whether the Veteran now had or had ever been diagnosed with any conditions of the male reproductive system.  However, the examiner also marked "Yes" in response to the question, "Does the Veteran have erectile dysfunction?"  In this section, the examiner stated that the etiology of the Veteran's erectile dysfunction was likely multifactorial including age and all over health status.  The examiner gave a negative nexus opinion on direct service connection and noted in the rationale that her opinion was based on a review of the Veteran's records.  She also pointed to the Veteran's report that he was able to achieve an erection sufficient for intercourse without medication and had never been prescribed medication for the condition.  

The Board finds that this opinion is inadequate.  As a result of the internally inconsistent examination report, it is unclear whether the Veteran has a diagnosis of erectile dysfunction.  If present, the examiner did not explain why the details regarding the severity of the Veteran's erectile dysfunction were relevant in determining its etiology.  In addition, the examiner's statement that she had reviewed the Veteran's records, without any further explanation regarding the information gleaned from the review that led to her conclusion, is insufficient.  Moreover, the examiner did not follow the remand instructions to provide an opinion that addressed whether the Veteran's erectile dysfunction was secondary to his service-connected lumbar strain with degenerative disc disease or his claimed psychiatric disorder.  It is also unclear from the examiner's determination that the Veteran's erectile dysfunction is multifactorial whether any of the etiological factors were related to service or the Veteran's lumbar spine disability.  Consequently, a remand is required to clarify the diagnosis and obtain an adequate VA medical opinion that is responsive to the Board's previous remand instructions.  See Barr, 21 Vet. App. at 312; Stegall, 11 Vet. App. at 271.

As indicated above, the Veteran contends that his erectile dysfunction and drug use are secondary to his claimed psychiatric disorder.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of these claims must be deferred until the appropriate actions concerning the Veteran's service connection claim for a psychiatric disorder are completed and the matter is either resolved or prepared for appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder, erectile dysfunction, and drug use.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Richard L. Roudebush VA Medical Center, dated since July 2017.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's psychiatric disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all psychiatric disorders that have present during the appeal period (since November 2007) or within close proximity thereto (even if it has since resolved).  He or she should specifically indicate whether the Veteran has anxiety disorder NOS, depression, polysubstance dependence, and alcohol use disorder.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

(a) For each diagnosis identified other than a personality disorder, PTSD, or disorders related to alcohol and drug use, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise causally or etiologically related to, a period of active service.

(b) If a personality disorder is identified, the examiner should state whether there was a superimposed disease or injury during service.
 
(c) With respect to PTSD, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically indicate whether the Veteran has PTSD under the DSM-IV criteria.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and combat stressors, fear of hostile military or terrorist activity during service, and any verified noncombat in-service stressor.

(d) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder, to include PTSD, caused the Veteran's disorders related to alcohol and drug use?

(e) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder, to include PTSD, aggravated the Veteran's disorders related to alcohol and drug use?

3.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's erectile dysfunction.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The examiner should clarify whether erectile dysfunction has been present during the appeal period (since November 2007) or within close proximity thereto (even if it has since resolved).  In this regard, the examiner should address the April 2016 VA examination report.

If erectile dysfunction has been present during the relevant period, the examiner should provide an opinion as to the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active service or is otherwise related to an event, injury, or disease incurred during active service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected lumbar strain with degenerative disc disease, to include medications for the disability; and/or any diagnosed psychiatric disorder, to include medications for the disorder?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated by the Veteran's service-connected lumbar strain with degenerative disc disease, to include medications for the disability; and/or any diagnosed psychiatric disorder, to include medications for the disorder?

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




